Citation Nr: 1214184	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  06-28 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 1999.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

In October 2009 and July 2010, the Board remanded the Veteran's claim.  The Remand & Rating Development Team and VA Appeals Management Center (AMC) continued the previous denial of the claim in April 2010 and November 2011 supplemental statements of the case (SSOCs), respectively.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in July 2010 for the RO to refer the Veteran's claims folder to an appropriate VA examiner for an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder is aggravated by his service-connected gastroesophageal reflux disease, tinnitus, right great toe disability, left great toe disability, irritable bowel syndrome, and right ear hearing loss disability.  The Veteran's claim was then to be readjudicated.  

The evidence of record shows that a VA opinion was obtained in August 2010 in compliance with the July 2010 remand.  After review of the Veteran's claims folder, the VA examiner, who also conducted a psychological evaluation of the Veteran in January 2010, concluded that "the [Veteran's] mild depression is not aggravated by or related to or secondary to any of his service connected issues."  Her rationale was based on review of the Veteran's claims folder and examination of the Veteran.  She also reported that the Veteran has a history for sexual dysfunction and relationship issues in the past and these issues appear to be underlying his depression according to previous mental health records.  Moreover, she noted that the Veteran's mental health problems appear to be consistent over the years and throughout his treatment records there is little or no indication that the Veteran's health issues are related to his feelings of depression. 

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's service connection claim.  Specifically, in his March 2012 Informal Hearing Presentation (IHP), the Veteran contended that his acquired psychiatric disorder is related to his military service.  The Board observes that the Veteran had not previously raised his claim on a direct basis.  A review of the Veteran's service treatment records indicates that the Veteran underwent a psychological evaluation for stress management related to his service-connected irritable bowel syndrome in November 1993.  He reported symptoms of diarrhea, abdominal pain, abdominal cramping, and a bile taste in his throat upon waking.  He was instructed to increase fiber in his diet.  The treating psychologist's report indicated an essentially normal diagnostic impression.  The report also noted that the Veteran was psychologically fit for full duty and responsible for his actions, and he was recommended to attend stress management classes.  The Veteran was not diagnosed with any psychiatric disorder, and no clinical follow-up treatment was desired by him or judged to be necessary by the psychologist.  Additionally, an October 1996 treatment record documents treatment for and diagnosis of specific phobia, situational type (inability to void for command urinalysis).  At that time, the Veteran was ruled psychiatrically fit for duty and instructed on the use of relaxation techniques for this situation in the future, and no further psychiatric intervention was required.  The remainder of the Veteran's service treatment records, to include his June 1999 separation examination, are absent any complaints of or treatment for a psychiatric disorder.  

There is no medical opinion of record which suggests a relationship between the Veteran's acquired psychiatric disorder and his military service.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's acquired psychiatric disorder is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who examined the Veteran in January 2010 and who provided the August 2010 addendum.  The examiner should again review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is related to his military service, to include in-service psychological evaluation in November 1993 and diagnosis of situational phobia for inability to void for urinanalysis in October 1996.

The examiner should indicate in his/her report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


